UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6317



TIMOTHY GRIMES,

                                              Plaintiff - Appellant,

          versus


RED   ONION  STATE   PRISON;  DEPARTMENT   OF
CORRECTIONS; DANNY DAMRON; RONALD FOWLER; JAY
MCCONNELL; ALAN MCCOWAN; JEFFREY PHILLIPS;
ERIC SMITH; WILLIAM SYKES; DAVID TAYLOR; PAGE
TRUE, Warden; WILLIAM WRIGHT; RANDY BOYD,

                                           Defendants - Appellees,

          and


COMMONWEALTH OF VIRGINIA,

                                                           Defendant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cv-00036-SGW-MFU)


Submitted:   October 18, 2006          Decided:     November 15, 2006


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Grimes, Appellant Pro Se.     William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Timothy     Grimes    appeals    the   district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.             We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.           Grimes v. Red Onion

State Prison, No. 7:05-cv-00036-SGW-MFU (W.D. Va. Feb. 7, 2006).

We   dispense   with   oral     argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                    - 3 -